Citation Nr: 1823369	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-27 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for muscle density degeneration associated with organophosphate poisoning.

2.  Entitlement to service connection for nerve damage, neck and left arm.

3.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism.

4.  Entitlement to an initial disability rating in excess of 10 percent for restless leg syndrome.

5.  Entitlement to an initial disability rating in excess of 10 percent for chronic fatigue syndrome.

6.  Entitlement to an initial compensable disability rating for chronic anemia.

7.  Entitlement to an initial compensable disability rating for erectile dysfunction.

8.  Entitlement to an initial disability rating in excess of 10 percent for mild patella chondromalacia, left knee.

9.  Entitlement to an initial disability rating in excess of 10 percent for mild patella chondromalacia, with medical compartment arthritis, right knee.

10.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right ankle.

11.  Entitlement to an initial disability rating in excess of 10 percent for peripheral retinal lattice degeneration, bilateral eyes (claimed as floaters and lattice degeneration).

12.  Entitlement to an initial disability rating in excess of 10 percent for herpes simplex, type 2.

13.  Entitlement to an initial disability rating in excess of 10 percent for chronic sinus condition (claimed as sinusitis and rhinitis).

14.  Entitlement to an initial disability rating in excess of 10 percent for varicose veins, left leg.

15.  Entitlement to an initial disability rating in excess of 10 percent for varicose veins, right leg.

16.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder impingement syndrome prior to November 5, 2013 and 20 percent thereafter.

17.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder impingement syndrome prior to November 5, 2013 and 20 percent thereafter.

18.  Entitlement to an initial compensable disability rating for right wrist strain.

19.  Entitlement to an initial compensable disability rating for left wrist strain.

20.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, left ankle.

21.  Entitlement to an initial disability rating in excess of 10 percent for left elbow tenosynovitis.

22.  Entitlement to an initial disability rating in excess of 10 percent for right elbow tenosynovitis.

23.  Entitlement to individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1981 to November 2001, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In July 2014, the Veteran testified at a hearing before a Veterans Law Judge during a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  In an April 2016 letter, the Veteran was notified that the Veterans Law Judge before whom he had testified is no longer employed by the Board and was provided the opportunity to have another hearing before the Veterans Law Judge who would ultimately decide his claim.  However, in correspondence received in April 2016, the Veteran declined an additional Board hearing.  Thus, the Board will proceed with adjudication of the claims.

During the course of the appeal, the RO issued a March 2014 rating decision increasing the evaluation for service-connected right and left shoulder impingement syndrome from 10 to 20 percent, effective November 5, 2013.  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims for entitlement to increased ratings for service-connected right and left shoulder impingement syndrome are still on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for muscle degeneration, and nerve damage, as well as the issues of increased ratings for restless leg syndrome, chronic fatigue, bilateral knees, ankles, wrists, shoulders, elbows, eyes, varicose veins, skin, and sinusitis disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During a July 2014 Board hearing, the Veteran withdrew his claim for a higher initial rating for chronic anemia.

2.  The evidence indicates that the Veteran's hypothyroidism has been manifested by fatigue, mental sluggishness, weight gain, mental disturbance, sleepiness, cold intolerance, and constipation throughout the period on appeal.

3.  There is not a deformity of the penis.

4.  By the grant of benefits in this decision, the Veteran is in receipt of a 100 percent rating for the entire period for which service connection have been in effect with special monthly compensation based on statutory housebound status.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal for the issue of an initial compensable rating for anemia.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a rating of 100 percent for hypothyroidism have been met throughout the period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2017).

3.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2017).

4.  The issue of TDIU is moot.  38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that additional evidence was submitted after the March 2014 Supplemental Statement of the Case.  However, the Veteran, through his representative, waived Agency of Original Jurisdiction (AOJ) review in a written waiver dated March 2018.  Therefore, the Board can proceed with the adjudication of the appeal.  38 C.F.R. §§ 19.31, 19.37, 20.1034.

II.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.
      
Prior to the promulgation of a decision in this case, during the July 2014 Board hearing, the Veteran indicated his intent to withdraw his appeal from consideration by the Board.  Specifically, the Veteran stated he wished to "drop" the claim as he determined he has been properly rated.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the issue of entitlement to an initial compensable rating for anemia.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed. 


III.  Increased Rating Claims

Rules and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

      A.  Hypothyroidism

The Veteran is currently service-connected for hypothyroidism and seeks an increased rating.  The disability is currently rated as 10 percent disabling under Diagnostic Code 7903.  Diagnostic Code 7903 provides a 10 percent rating when the disability causes fatigability, or; continuous medication required for control.  A 30 percent rating is assigned when the disability causes fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned when the disability causes muscular weakness, mental disturbance, and weight gain.  A total 100 rating is assigned when the disability causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness.  Under Diagnostic Code 7903, "mental disturbance" includes dementia, slowing of thought, and depression.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The evidence of record reflects that the Veteran has struggled throughout the pendency of the claim to control his hypothyroidism.  Medical treatment records and the Veteran's lay statements documented the Veteran exhibiting a number of symptoms, including muscular weakness, mental disturbance, bradycardia, and weight gain.

The Veteran underwent a VA evaluation on August 2013.  The examiner reported only fatigability associated with hypothyroid.   

Throughout the claims period, the Veteran received private treatment for his hypothyroidism, and his physician submitted correspondence in November 2013 indicating the Veteran's symptoms include fatigue, weight gain, cold intolerance, muscle weakness, slowed mentation, somnolence, and bradycardia.  In an additional letter dated in January 2017, the Veteran's physician stated the Veteran's hypothyroidism produced symptoms such cold intolerance, muscular weakness, cardiovascular involvement (chronic borderline cardiomegaly and moderately dilated left atrium), sleepiness, weight gain, depression, and bradycardia.

In this case, the Veteran has displayed all of the criteria listed under the 100 percent rating.  The Board will give him the benefit of the doubt and find that his hypothyroidism more nearly approximates the criteria required for the 100 percent rating throughout the pendency of his appeal.  In effectuating this grant, the AOJ should assign special monthly compensation based on statutory housebound status, as the Veteran is now in receipt of a 100 percent schedular rating and separate service-connected disability rated as 60 percent or greater.  38 U.S.C.A. § 1116(s). 

      B.  Erectile Dysfunction

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable.  He contends that a compensable rating is warranted.  The Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ for this disability.

Initially, the Board notes that the Veteran's erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522, for penile deformity.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Based on the Veteran's diagnosis and symptoms, which relate to the penis and include loss of erectile power, the Board finds Diagnostic Code 7522 to be the most appropriate diagnostic code.  The Board finds no other applicable rating criteria, and the Veteran has not requested evaluation under any alternative rating criteria.

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On VA examination in August 2013, the Veteran's penis and testes were normal.  

During a June 2014 Board hearing, the Veteran testified that he does not have deformity of the penis. 

Following a review of the record, the Board finds that a higher 20 percent rating is not warranted.  Here, although the Veteran has loss of erectile power, the record is negative for evidence of penis deformity, which is necessary for a compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this regard, the Veteran has not asserted, nor does the evidence show, that he has penile deformity.  As such, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.  The Board has also considered the compensable evaluation of 20 percent for atrophy of both testes under Diagnostic Code 7523; however, no such findings were made in this case.  See 38 C.F.R. § 4.115b.  Specifically, the VA examiner in 2013 noted clinical evaluation of the Veteran's testicles was normal.  Moreover, as noted above, the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ.  

The credible evidence demonstrates that the Veteran is not entitled to a compensable rating for erectile dysfunction.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

	C.  TDIU

As decided above, the Veteran is now in receipt of a 100 percent rating for the entire period during which service connection has been in effective (October 8, 2009) and will also be in receipt of SMC based on statutory housebound status.  On this basis, the Board finds that the issue of TDIU is moot as there is not additional available benefit.


ORDER

Entitlement to an initial compensable disability rating for chronic anemia is dismissed.

Entitlement to an initial disability rating of 100 percent for hypothyroidism is granted, subject to the law and regulations regarding the payment of monetary benefits (to include the assignment of special monthly compensation based on statutory housebound status).

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.

The issue of TDIU is dismissed.



REMAND

During the July 2014 Board hearing, the Veteran reported that he filed a claim for disability benefits with the Social Security Administration (SSA).  However, medical records associated with this claim for benefits have not been associated with his VA claims file.  As such, a remand is necessary to obtain any outstanding medical records relevant to the Veteran's SSA disability claim. 

The Veteran asserts an increased rating is warranted for his restless leg syndrome.  The Board notes the Veteran underwent a VA examination in August 2013; however, the examination failed to provide an opinion on the severity of the Veteran's restless leg syndrome.  As such, the Board finds a new VA examination is necessary to determine the current nature and severity of the Veteran's service-connected restless leg syndrome.   

The Veteran asserts increased disability ratings are warranted for his right and left knees, ankles, elbows, and shoulders.  A February 2017 VA physical therapy note indicated the Veteran's right knee, right ankle, bilateral shoulders, bilateral wrist, and bilateral elbows showed restricted range of motion, worse than noted in the August 2013 VA examination reports.  The Board finds a new VA joints examination is necessary to determine the current nature and severity of the Veteran's service-connected right and left knees, ankles, wrists, elbows, and shoulders.   

The Veteran has also asserted separate disability ratings are warranted for neurological problems and muscle degeneration.  As the Veteran's claims for increased evaluations for service-connected left shoulder, elbow, and wrist disabilities are being remanded for new VA examinations, the Board finds the claims for neurological and muscular manifestations must also be remanded.

The Veteran asserts an increased rating is warranted for peripheral retinal lattice degeneration, bilateral eyes.  The Board notes the Veteran has not undergone a VA eye examination since March 2010.  The Veteran asserted worsening floaters during his June 2014 Board hearing.  As such, the Board finds a new VA eye examination is necessary to determine the current nature and severity of the Veteran's service-connected eye disabilities.   

The Veteran asserts an increased rating is warranted for bilateral varicose veins.  The Board notes the Veteran has not undergone a VA vein examination since August 2013.  The Veteran asserted worsening spider and varicose veins during his June 2014 Board hearing.  As such, the Board finds a new VA vein examination is necessary to determine the current nature and severity of the Veteran's service-connected varicose veins of the right and left lower extremities.   

The Veteran asserts an increased rating is warranted for chronic sinusitis.  The Board notes the Veteran has not undergone a VA examination since August 2013.  During his June 2014 Board hearing, the Veteran reported he gets a sinus infection four to six times per year and is treated by his private physician.  The August 2013 VA examination indicated there were no periods of non-incapacitating or incapacitating episodes of chronic sinusitis.  As it appears the Veteran's symptoms have worsened, the Board finds a new VA sinus examination is necessary to determine the current nature and severity of the Veteran's service-connected chronic sinusitis.   

The Veteran is service-connected for herpes; however, it is unclear whether the Veteran has a current diagnosis of herpes.  VA and private treatment records show diagnoses of eczema, dyshidrosis, nonmelanoma skin cancer, and basal cell cancer.  The Veteran is service-connected and separately rated for residuals of actinic keratosis and multiple scars.  The Board finds a new VA skin examination is necessary to clarify the diagnosis of the Veteran's service-connected skin disability and to determine the current severity. 

The Veteran asserts an increased rating is warranted for chronic fatigue syndrome.  The Board notes the Veteran has not undergone a VA examination since August 2013.  The Veteran asserted worsening fatigue during his June 2014 Board hearing.  As such, the Board finds a new VA examination is necessary to determine the current nature and severity of the Veteran's service-connected chronic fatigue syndrome.   


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or authorize VA to obtain records of any private treatment relevant to the Veteran's claims on appeal.  Additionally, request the records pertinent to the Veteran's claim for Social Security disability benefits, to include the medical records relied upon concerning that claim.

If any requested records are not available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Associate with the claims file all records of the Veteran's recent and pertinent VA treatment.

3.  After associating any records obtained by way of the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected restless leg syndrome.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

4.  After associating any records obtained by way of the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected right and left knees, ankles, wrists, elbows, and shoulder disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  Specifically, the examiner should address any neurological manifestations as well as any muscle degeneration of each of the limbs. 

5.  After associating any records obtained by way of the above development in #1 and #2, schedule the Veteran for a VA eye examination to determine the current severity of his service-connected peripheral retinal lattice degeneration, bilateral eyes.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

6.  After associating any records obtained by way of the above development in #1 and #2, schedule the Veteran for a VA eye examination to determine the current severity of his service-connected varicose veins.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

7.  After associating any records obtained by way of the above development in #1 and #2, schedule the Veteran for a VA eye examination to determine the current severity of his service-connected sinusitis.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

8.  After associating any records obtained by way of the above development in #1 and #2, schedule the Veteran for a VA eye examination to determine the current severity of his service-connected skin disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  The examiner is asked to specifically report whether the Veteran has a current diagnosis of herpes as well as report all skin diagnoses, other than actinic keratoses.

9.  After associating any records obtained by way of the above development in #1 and #2, schedule the Veteran for a VA eye examination to determine the current severity of his service-connected chronic fatigue syndrome.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

10.  After conducting any additional development deemed necessary, to include providing examinations or obtaining medical opinions, readjudicate the issues remaining on appeal.  If any benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


